DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner’s amendment was necessary in order to correct a typographical error and does not change the scope of the claim.
The application has been amended as follows, in the claims: 

1.	A cooling system comprising: 
a circulation channel configured to allow a cooling medium to circulate in order of a radiator, a pump, a battery, an inverter, a motor, and the radiator; 
a first switching valve configured to allow the cooling medium to bypass the radiator in the circulation channel such that the cooling medium circulates from the motor through the first switching valve into the pump and back to the battery; 
a second switching valve configured to allow the cooling medium to bypass the motor in the circulation channel; and 
a controller configured to control the first switching valve and the second switching valve on a basis of a battery temperature of the battery, an inverter temperature of the inverter, and a motor temperature of the motor, 
wherein the circulation channel comprises a section that directly connects the battery to the inverter such that the cooling medium flows directly from the battery to the inverter.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/            Examiner, Art Unit 2836